1

2                         UNITED STATES DISTRICT COURT

3                        EASTERN DISTRICT OF CALIFORNIA

4

5    LUIS ALBERTO MENDEZ JIMENEZ,            No.   2:18-cv-00044-JAM-KJN
6                    Plaintiff,
7         v.                                 ORDER GRANTING THE REGENTS’
                                             MOTION FOR SUMMARY JUDGMENT ON
8    COUNTY OF SACRAMENTO; et al.,           PLAINTIFFS’ CLAIMS AGAINST
                                             JAVIST AND SOKOLOV
9                    Defendants.
10

11       Plaintiff filed his complaint for damages against The

12   Regents of the University of California, Danielle Dass, Charlene

13   Williams, Gregory Sokolov, and Andrea Javist (together, the “JPS

14   Defendants”) as well as the County of Sacramento and three county

15   deputies (“County”).     Id.   Plaintiff alleges that he suffered

16   injuries caused by Defendants’ medical negligence and deliberate

17   indifference toward his constitutional rights while he was

18   detained in the county jail.      Id.

19       The County, and the JPS Defendants filed separate motions

20   for summary judgment.     JPS Defendants Mot. for Summ. J. (“JPS

21   Defendants Mot.”), ECF No. 32; County Mot. for Summ. J. (“County

22   Mot.”), ECF No. 33.     On November 5, 2019, the Court held a

23   hearing on both motions.       Minutes for November 5, 2019 Hearing,

24   ECF No. 44.

25       At the hearing, the Court granted the County’s motion in

26   its entirety.    The Court denied the JPS Defendants’ motion for

27   summary judgment on Plaintiff’s medical negligence claim and

28   Section 1983 claims against Dass and Williams. The Court also
                                          1
1    took the JPS Defendants’ motion for summary judgment on

2    Plaintiff’s Section 1983 claim against Sokolov and Javist under

3    submission.    For the reasons stated below, the Court now GRANTS

4    summary judgment on this claim against Javist and Sokolov.

5

6                                 I.    OPINION

7         Plaintiff pled a section 1983 claim against Sokolov and

8    Javist, arguing their failure to provide adequate mental health

9    treatment to inmates constituted a violation of the Fourteenth

10   Amendment.    Compl. ¶ 27.   Plaintiff’s opposition to the JPS

11   Defendants’ summary judgment motion appears to conflate a section

12   1983 municipal liability with a section 1983 claim against public

13   officials acting in their individual capacity.       JPS Defendants

14   Opp’n at 16.    To the extent Plaintiff is asking the Court to

15   recognize a respondeat superior theory of municipal liability,

16   that request is denied. Neither municipalities nor public

17   officials acting in their official capacity can be held

18   vicariously liable under section 1983.       Keates v. Koile, 883 F.3d

19   1228, 1242 (9th Cir. 2018).       Because Plaintiff’s complaint names

20   Sokolov and Javist as defendants in their individual capacity,
21   the Court treats his section 1983 claims against them as resting

22   on a theory of individual, supervisor liability.       Id.

23   Supervisory officials violate section 1983 when they are

24   (1) personally involved in a constitutional deprivation, or

25   (2) if there is a “sufficient casual connection between the

26   supervisor’s wrongful conduct and the constitutional violation.
27   Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 798 (9th Cir.

28   2018).
                                          2
1               1.    Personally Involved

2           The JPS Defendants argue “there is no evidence [Javist and

3    Sokolov] had any personal involvement in the alleged deprivation

4    of [Plaintiff’s] mental health care,” because they never saw

5    Plaintiff.   JPS Defendants Reply at 7.    Plaintiff does not

6    dispute this.    See generally JPS Defendants Opp’n at 15-19.

7    Thus, neither Dr. Javist nor Ms. Sokolov can be “liable for any

8    personal involvement in the deprivation of [Plaintiff’s]

9    constitutional [violation]....”      Redman v. San Diego, 942 F.2d

10   1435 (9th Cir. 1991) (finding the defendant could not be liable

11   for any personal involvement when he was not “personally

12   appraised” of the harm plaintiff was suffering).

13              2.    Casual Connection

14          Even if not personally involved, a supervisor “may be

15   liable in his individual capacity for his own culpable action or

16   inaction in the training, supervision, or control of his

17   subordinates; for his acquiescence in the constitutional

18   deprivation; or for conduct that showed a reckless or callous

19   indifference to the rights of others.”     Rodriguez, 891 F.3d at

20   798.   “[A] plaintiff must show the supervisor breached a duty to
21   plaintiff which was the proximate cause of the injury.”      Starr

22   v. Bacca, 652 F.3d 1202, 1207 (9th Cir. 2011).     A plaintiff can

23   satisfy the causation element by showing a supervising defendant

24   “set[] in motion a series of acts by others or by knowingly

25   refus[ing] to terminate a series of acts by others, which [the

26   supervisor] knew or reasonably should have known would cause
27   others to inflict a constitutional injury.”     Starr, 652 F.3d at

28   1207-08.
                                          3
1          Plaintiff alleges the “absence of any real mental health

2    treatment options [under the supervision of Sokolov and Javist]

3    caused him to decompensate during his incarceration, and

4    ultimately led him to attempt suicide.”       JPS Defendants Opp’n at

5    18.   Defendant argues Javist and Sokolov could not have caused

6    Plaintiff’s injuries because “they did not breach a duty to

7    Plaintiff which was the proximate cause of the injury.

8    …[Plaintiff]was not their patient and they owed him no duty.”

9    JPS Defendants Reply at 7.   The Court agrees.

10         Plaintiff never established that Dr. Sokolov and Ms. Javist

11   owed him a duty.   Further, Plaintiff did not present any expert

12   evidence concluding that Dr. Sokolov and Ms. Javist caused his

13   suicide attempt or prevented him from receiving mental health

14   care during his detention. Plaintiff relies on the testimony of

15   witness Dr. Bruce Gage to support his causation conclusion.         JPS

16   Opp’n 18-19.   But as Defendants correctly point out, Dr. Gage

17   never reaches a causation conclusion.       JPS Defendants Reply at 7.

18         Proximate cause is a question of fact for the jury, only if

19   it is possible “to raise a reasonable inference that the act

20   complained of was the proximate cause of the injury.”       Rexall
21   Drug Co. v. Nihill, 276 F.2d 637, 645 (9th Cir. 1960).       Without

22   evidence supporting Plaintiff’s conclusion of causation, a jury

23   cannot raise a reasonable inference as to that issue.       Rather, a

24   jury would be left to speculate.       Accordingly, Plaintiff has

25   failed to demonstrate that there is a genuine dispute of material

26   fact as to the element of causal connection with respect to
27   Sokolov and Javist’s alleged individual liability under Section

28   1983. Summary judgment is granted in favor of these defendants.
                                        4
1                              II.   ORDER

2        For the reasons set forth above, the Court GRANTS summary

3    judgment as to the Section 1983 claim against Defendants Sokolov

4    and Javist.

5        IT IS SO ORDERED.

6    Dated: November 8, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      5
